Citation Nr: 0705518	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound to 
the left thigh, with damage to muscle group XIII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for gunshot wound to 
the left tibia, with damage to muscle group XII, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  This case was remanded in 
July 2006; however, the Board finds that additional 
development is necessary prior to adjudicating the issues on 
the merits.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required.


REMAND

In his November 2006 Statement of Accredited Representation 
in Appealed Case (VA Form 646), the veteran's representative 
stated that it appeared that the last treatment records 
contained in the claims file were dated through April 2003.  
He further indicated that the veteran continued to seek 
treatment at the VA Community Based Outpatient Clinic in Lake 
Havasu, Arizona.  As such, the veteran's representative 
argued that VA records dated from April 2003 to the present 
should be obtained as they are relevant to the veteran's 
appeal.  Therefore, the Board finds that a remand is 
necessary in order to attain the veteran's outstanding VA 
treatment records for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Outstanding medical records dated from 
April 2003 to the present from the VA 
Community Based Outpatient Clinic in Lake 
Havasu, Arizona should be obtained and 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile. 

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the veteran's claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


